                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 20-cv-60383-BLOOM/Valle

LAVONNE COLSTON,
for Roland Colston,

       Plaintiff,

v.

COMMISSIONER OF
SOCIAL SECURITY,

      Defendant.
_______________________/

                     ORDER ON MOTION FOR LEAVE TO PROCEED
                      IN FORMA PAUPERIS AND DISMISSING CASE

       THIS CAUSE is before the Court upon the pro se Plaintiff’s Motion for Leave to Proceed

in Forma Pauperis, ECF No. [3] (the “Application” or “Motion”), filed in conjunction with

Plaintiff’s Complaint, ECF No. [1] (the “Complaint”), seeking review of a Social Security

Disability or Supplemental Security Income Decision. Plaintiff has not paid the required filing fee

and, thus, the screening provisions of 28 U.S.C. § 1915(e) are applicable. The Court has carefully

reviewed the Complaint, the Application, and the record in this case, and is otherwise fully advised.

For the reasons that follow, Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE and

the Application is DENIED AS MOOT.

       Fundamental to our conception and system of justice is that the courthouse doors will not

be closed to persons based on their inability to pay a filing fee. Congress has provided that a court

“may authorize the commencement . . . or prosecution of any suit, action or proceeding . . . or

appeal therein, without the prepayment of fees . . . therefore, by a person who submits an affidavit

that includes a statement of all assets such [person] possesses that the person is unable to pay such
                                                               Case No. 20-cv-60383-BLOOM/Valle


fees.” 28 U.S.C. § 1915(a)(1); see Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1306 n.1 (11th

Cir. 2004) (interpreting statute to apply to all persons seeking to proceed in forma pauperis

(“IFP”)). Permission to proceed in forma pauperis is committed to the sound discretion of the

court. Camp v. Oliver, 798 F.2d 434, 437 (11th Cir. 1986); see also Thomas v. Chattahoochee

Judicial Circuit, 574 F. App’x 916, 916 (11th Cir. 2014) (“A district court has wide discretion in

ruling on an application for leave to proceed IFP.”). However, “proceeding in forma pauperis is a

privilege, not a right.” Camp, 798 F.2d at 437.

        In addition to the required showing that the litigant, because of poverty, is unable to pay

for the court fees and costs, Martinez, 364 F.3d at 1307, upon a motion to proceed in forma

pauperis the Court is required to examine whether “the action or appeal (i) is frivolous or

malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2). If the Court

determines that the complaint satisfies any of the three enumerated circumstances under Section

1915(e)(2)(B), the Court must dismiss the complaint.

        A pleading in a civil action must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a complaint “does not need

detailed factual allegations,” it must provide “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that Rule 8(a)(2)’s

pleading standard “demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation”). Nor can a complaint rest on “‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557). “[A] complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its




                                                   2
                                                             Case No. 20-cv-60383-BLOOM/Valle


face.’” Id. (quoting Twombly, 550 U.S. at 570). Importantly, “[p]ro se pleadings are held to a less

stringent standard than pleadings drafted by attorneys and [are] liberally construed.” Tannenbaum

v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998). “But the leniency accorded pro se litigants

does not give a court license to serve as de facto counsel for a party or to rewrite an otherwise

deficient pleading to sustain an action.” Matthews, Wilson & Matthews, Inc. v. Capital City Bank,

614 F. App’x 969, 969 n.1 (11th Cir. 2015) (citing GJR Invs., Inc. v. Cty. of Escambia, Fla., 132

F.3d 1359, 1369 (11th Cir. 1998), overruled in part on other grounds by Randall v. Scott, 610 F.3d

701, 709 (11th Cir. 2010)).

       Nevertheless, “[f]ederal courts are courts of limited jurisdiction. They possess only that

power authorized by Constitution and statute, which is not to be expanded by judicial decree.”

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (internal citations omitted).

“It is to be presumed that a cause lies outside this limited jurisdiction, and the burden of

establishing the contrary rests upon the party asserting jurisdiction.” Id. (citing Turner v. Bank of

N. Am., 4 U.S. 8, 11 (1799); McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 182-183

(1936)). “Indeed, it is well settled that a federal court is obligated to inquire into subject matter

jurisdiction sua sponte whenever it may be lacking.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d

405, 410 (11th Cir. 1999). “The jurisdiction of a court over the subject matter of a claim involves

the court’s competency to consider a given type of case and cannot be waived or otherwise

conferred upon the court by the parties. Otherwise, a party could work a wrongful extension of

federal jurisdiction and give courts power the Congress denied them.” Id. (quoting Jackson v.

Seaboard Coast Line R.R., 678 F.2d 992, 1000-01 (11th Cir. 1982)).

       Further, a “district court may act sua sponte to address the issue of subject matter

jurisdiction at any time.” Herskowitz v. Reid, 187 F. App’x 911, 912-13 (11th Cir. 2006) (footnote




                                                 3
                                                             Case No. 20-cv-60383-BLOOM/Valle


and citations omitted). Accordingly, “once a federal court determines that it is without subject

matter jurisdiction, the court is powerless to continue.” Univ. of S. Ala., 168 F.3d at 410.

       The Complaint in this case must be dismissed because the Court lacks jurisdiction to review

the Commissioner’s decision at this time. Although the Plaintiff asserts that she is seeking review

of a decision of the Commissioner of the Social Security Administration, she has not attached that

decision to the Complaint. Moreover, the Complaint does not allege that Plaintiff has sought

review by the Appeals Council, or that the Appeals Council has rendered a final decision regarding

his claim. 42 U.S.C. § 405(g) provides the jurisdictional basis for judicial review in Social Security

matters as follows:

               Any individual, after any final decision of the Commissioner of
               Social Security made after a hearing to which he was a party,
               irrespective of the amount in controversy, may obtain a review of
               such decision by a civil action commenced within sixty days after
               the mailing to him of notice of such decision or within such further
               time as the Commissioner of Social Security may allow.

(emphasis added). Therefore, the three prerequisites set forth for judicial review in § 405(g) are:

(1) a final decision made by the Commissioner after a hearing, (2) the commencement of a civil

action within sixty days of the mailing of notice of the Commissioner’s final decision, and (3) the

filing of the action in an appropriate district court. Weinberger v. Salfi, 422 U.S. 749, 763-64

(1975). The Commissioner’s decision is considered “final” only after completing the four steps of

the administrative review process: (1) initial determination; (2) reconsideration determination; (3)

hearing before an ALJ; and (4) Appeals Council review. Thus, if a plaintiff fails to request review

from the Appeals Council, “there is no final decision and, as a result, no judicial review.” Sims v.

Apfel, 530 U.S. 103, 106-07 (2000) (citing 20 C.F.R. § 404.900(b)). “In administrative-law

parlance, such a claimant may not obtain judicial review because he has failed to exhaust

administrative remedies.” Id.



                                                  4
                                                              Case No. 20-cv-60383-BLOOM/Valle


        Because it is not clear from the Plaintiff’s Complaint that Plaintiff requested review by the

Appeals Council, Plaintiff has failed to establish that this Court has jurisdiction under § 405(g). It

is axiomatic that the Court cannot consider Plaintiff’s claims without proper jurisdiction. See Steel

Co. v. Citizens for a Better Environment, 523 U.S. 83, 84 (U.S. 1998) (“In a long and venerable

line of cases, this Court has held that, without proper jurisdiction, a court cannot proceed at all, but

can only note the jurisdictional defect and dismiss the suit.” (citations omitted)).

        Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. The Complaint, ECF No. [1], is DISMISSED WITHOUT PREJUDICE.

             2. Plaintiff’s Application, ECF No. [3], is DENIED AS MOOT.

             3. The Clerk of Court is directed to CLOSE this case.

        DONE AND ORDERED in Chambers at Miami, Florida, on February 24, 2020.




                                                           _________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE
Copies to:

Lavonne Colston
2712 N 24 Avenue
Hollywood, FL 33020




                                                   5
